[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
FIRST COUNT
The court finds that the plaintiff, Dante Nardini, has failed to bear his burden of proving his claim and accordingly, judgment is rendered for the defendant, Richard Parilla.
SECOND COUNT
The second count was withdrawn at trial and accordingly, the court renders no decision thereon.
THIRD COUNT
The court finds in favor of plaintiff, Dante Nardini, against defendant, BLP Enterprises, Inc., in the amount of $2,000.00 no interest was claimed.
Accordingly, judgment enters in favor of the plaintiff against the defendant in the amount of $2,000.00
By the Court
Booth, J. CT Page 5095